         Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
MARCOS DaSILVA and MATTEUS              )
 FERREIRA, on behalf of themselves      )
and all others similarly situated,      )
                                        )
Plaintiffs,                             )     Case No. 16-cv-11205-PBS
                                        )
v.                                      )
                                        )
BORDER TRANSFER OF MA, INC.             )
And PATRICK MCCLUSKEY,                  )
                                        )
Defendants.                             )
____________________________________)



    PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE
                 THE TESTIMONY OF THOMAS N. HUBBARD

                              INTRODUCTION AND BACKGROUND

        Plaintiffs, on behalf of themselves and a certified class of others similarly situated, have

asserted wage claims against Defendants Border Transfer of MA, Inc. and Patrick McClusky

(“BTMI”) under the Massachusetts Wage Act. The central issue in this case—and the one that

will determine liability—is whether BTMI misclassified its drivers as “independent contractors,”

under the ABC test set forth in M.G.L.A. Ch. 149 § 148B. BTMI has moved for summary

judgment regarding the employment status of one class member, Humberto Chantre, claiming

that he did not personally provide delivery services for BTMI. 1 If that is true, then he is not



1
  “Regardless of the timeframe ambiguity for Mr. Chantre’s class membership, the undisputed facts demonstrate he
is not “an individual” covered by Section 148B, and, even if Section 148B applied, he does not qualify as an
employee under Section 148B given the absence of control (Section B(2)) and his operation of Chantre Delivery as
an independently established business (Section B(3)).” Defendant’s Memorandum in Support of Motion for
Summary Judgment (hereafter “Summary Judgment Memo”), Docket #111, pg. 14.


                                                        1
          Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 2 of 12




within the class definition. 2 In support of that motion, BTMI has submitted purported expert

testimony by Thomas N. Hubbard who opines that economically the plaintiffs appear to be

independent contractors, not employees. 3 See Generally Hubbard Report, Docket # 110.29.

Hubbard has drafted an unsworn opinion that claims to offer economic analysis to justify this

conclusion, but really offers his own legal conclusions by grossly misapplying the Massachusetts

ABC test, which does not utilize any of the factors he discusses. Plaintiffs now move under

Federal Rules of Civil Procedure 26(e) and 37(c)(1) as well as Federal Rule of Evidence 702 to

exclude Hubbard’s testimony for three dispositive reasons and they seek costs for being required

to address this issue.

         First, it is dispositive that BTMI did not disclose Hubbard as an expert witness until they

attached his report in support of their motion for summary judgment on October 8, 2018. Yet

over a year ago, BTMI was served with expert interrogatories (attached hereto as Exhibit 1

(“Plaintiffs’ Interrogatories”)) and it stated in response that it had not identified any expert

witnesses (attached hereto as Exhibit 2 (“BTMI’s Response”)). BTMI at no point supplemented

its response to this interrogatory to inform the Plaintiffs that it would be using Hubbard. As a

result, BTMI has failed to comply with the FRCP 23(e) requirement to timely supplement their

responses to interrogatories and is therefore subject to the penalties imposed by FRCP 37(c)(1),

including the exclusion of Hubbard’s report and the responsibility to pay the reasonable expenses

the plaintiffs have incurred because of BTMI’s failure to make proper disclosure. The case law in

this circuit unanimously supports the striking of his undisclosed report.




2
  That class being, “All individuals who 1) entered into a Contract Carrier Agreement (or similar agreement) directly
or through a business entity; 2) personally provided delivery services for Border Transfer on a full-time basis in
Massachusetts (at least 40 hours per week); and 3) who were classified as independent contractors, at any time since
June 23, 2013,” as per the order granting class certification in this case, Docket No. 95.
3
  Plaintiffs of course deny the assertions made in Hubbard’s report.

                                                         2
        Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 3 of 12




       Second, the Hubbard Report fails several of the FRE 702 eligibility requirements for

expert witness evidence. As the report is unsworn, it is per se inadmissible. Even it was

admissible, Hubbard’s testimony consists entirely of opinions and legal conclusions that do not

help the trier of fact to understand the evidence or determine any fact in issue. It is well

established that expert testimony cannot instruct a federal court as to the applicable law or make

legal conclusions about the parties’ compliance with the law. Yet Hubbard’s report does just that

when it asserts that Plaintiffs are independent contractors based on a variety of facts already in

evidence. As a result, Hubbard’s testimony is nothing more than a legal brief that BTMI seeks to

improperly introduce as expert testimony, and therefore under Federal Rule of Evidence 702, it

should be excluded. Indeed, such opinions about whether someone is or is not an independent

contractor have been stricken by a number of other courts.

       Finally, the only apparent citation of the Hubbard Report in the Defendant’s legal

memorandum concerning the instant motion for summary judgment concerns whether BTMI

only exercises control over the plaintiffs at its shipper clients’ behest. Summary Judgment

Memo, Docket #111, pg. 18. This issue is both irrelevant under the Massachusetts ABC test, and

incorrect as a matter of law, since control imposed because of customer demands is still control

under prong A. See Scantland v. Jeffry Knight, Inc., 721 F.3d 1308 (11th Cir. 2013), Molina v.

S. Florida Exp. Bankserv, Inc., 420 F. Supp. 2d 1276 (M.D. Fla. 2006), Hurst v. Buczek

Enterprises, LLC, 2012 WL 1564733, *14 (N.D. Cal. May 2, 2012).




                                                  3
        Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 4 of 12




                                               ARGUMENT

   I.      HUBBARD WAS NOT TIMELY DISCLOSED AS AN EXPERT WITNESS
           AND THEREFORE HIS UNDISCLOSED REPORT CANNOT BE USED TO
           SUPPORT BTMI’S SUMMARY JUDGMENT MOTION PER FRCP 26(e), and
           37(c)(1).



        On March 17, 2017, the Plaintiffs filed and served their first set of interrogatories on

BTMI. The following was the 19th interrogatory:

        Please identify any experts that Border Transfer intends to use in this matter.
        Please state each expert’s name, the subject upon which the expert is
        anticipated to testify, the substance of the facts and opinions to which the
        expert is expected to testify, and a summary of the grounds for each opinion of
        each expert.

        (Exhibit 1, pg.9). On June 8, 2017, BTMI filed and served their response to these

interrogatories. The following was BTMI’s response to the 19th interrogatory:


        BTMI has not identified experts in this matter at this time. BTMI Reserves the
        right to do so as trial in this matter approaches and will provide all required
        information consistent with any expert disclosure requirements ordered by the
        Court.


        (Exhibit 2, pg. 19). On May 16, 2018, BTMI filed and served a supplemental response to

Plaintiff’s interrogatories, attached as Exhibit 3 (“BTMI’s Supplemental Response”). This

supplemental response did not modify BTMI’s previous response to the 19th interrogatory or

state any intent to call an expert witness. After this point, BTMI did not provide any further

supplemental responses to the Plaintiffs’ Interrogatories.




                                                  4
        Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 5 of 12




       The Hubbard Report tells us that BTMI had contacted Hubbard in June of 2018. Hubbard

Report, Docket #110.29, pgs. 8, 19. By then, BTMI had been in possession of Plaintiffs’

interrogatories for over a year and had supplemented its responses to them less than 2 months

beforehand. Exhibit 1, Exhibit 2. When they did not do so, they violated FRCP Rule 23(e) which

states that “a party that has responded to an interrogatory must supplement or correct its

disclosure or response in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect.” FRCP 23(e)(1)(a). Given that the Plaintiffs’

Interrogatory requested the identities and purposes of any expert witnesses the BTMI intended to

call, the defendants responded to that interrogatory that they did not have any intent to call an

expert witness and that as of June 28, 2018 at the latest, BTMI had knowledge that this statement

was no longer correct because they intended to use at least one expert witness, but still never

provided any disclosure till the report was filed by BTMI as an exhibit on October 8th, there is no

question that BTMI did not comply with FRCP 23(e).

       Violations of FRCP 23(e) are subject to penalties established by FRCP Rule 37(c)(1),

which are that, “the party is not allowed to use that information or witness to supply evidence on

a motion, at a hearing, or at a trial,” and that in addition, the court may “order payment of

reasonable expenses, including attorney’s fees.” FRCP 37(c)(1). The 1st Circuit has affirmed the

importance of this rule in Wilson v. Bradlees of New England, Inc., 250 F.3d 10, (1st Cir.2001),

stating that 37(c)(1) “gave teeth to a significantly broadened duty to supplement Rule 26

disclosures by making mandatory preclusion ‘the required sanction in the ordinary case.’” Id., at

19, Quoting Klonoski v. Mahlab, 156 F.3d 255, 269 (1st Cir.1998). In that case, which also

concerned untimely disclosed expert evidence used to support a summary judgment motion, the

court confirmed that once the moving party had established that the evidence in question was


                                                  5
         Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 6 of 12




untimely disclosed, a court had no obligation to even view or consider the evidence before

deciding to exclude it. Id., at 20-21. This stringent standard of exclusion has since been regularly

followed in this Circuit. See e.g., Primus v. United States, 389 F.3d 231, 234–35 (1st Cir. 2004),

Osgood v. Town of Salisbury, 105 F. Supp. 3d 160, 164 (D. Mass. 2015), Puma AG Rudolf

Dassler Sport v. Payless ShoeSource, Inc., No. CIV.A.06-11943-RGS, 2008 WL 686592, at *2

(D. Mass. Mar. 14, 2008). Most notably, this standard has been upheld to exclude not just expert

evidence, but the entirety of the testimony of expert witnesses from consideration during

summary judgment motions where the party offering said evidence failed to supplement their

responses to interrogatories in a timely fashion. Providence Piers, LLC v. SMM New England,

Inc., No. CV 12-532S, 2015 WL 9699936, at *3 (D.R.I. Oct. 1, 2015), report and

recommendation adopted, No. CV 12-532 S, 2016 WL 126742 (D.R.I. Jan. 11, 2016)




   II.      HUBBARD’S UNSWORN TESTIMONY CONSISTS OF EITHER LEGAL
            CONCLUSIONS OR LAY INTERPRETATIONS OF EXISTING EVIDENCE
            AND THEREFORE DOES NOT ASSIST THE TRIER OF FACT UNDER FRE
            702.



                a. The Hubbard Report is unsworn, and therefore is inadmissible hearsay,

                not proper expert evidence

         The Hubbard Report is not a sworn statement. While Hubbard’s signature appears on

page 25 of the document, Hubbard swears no oaths to the Court alongside it, nor is any such oath

attached elsewhere in MBTI’s evidence in support of its motion. Hubbard Report, Docket #

110.29, pg. 25. Multiple federal circuits, including the First Circuit, have held that an expert

report can only be admitted at the summary judgment stage if they are sworn statements.

                                                  6
        Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 7 of 12




Redondo Const., Co. v. Izquierdo, 929 F. Supp. 2d 14, 19 (D.P.R. 2013), aff'd in part, vacated in

part, remanded sub nom. Redondo Const. Corp. v. Izquierdo, 746 F.3d 21 (1st Cir. 2014)

(“Expert reports are inadmissible hearsay. Thus, because plaintiff's 2010 Expert Report is

unsworn, it is an inadmissible hearsay document that cannot be considered as part of the

summary judgment record. See Pack v. Damon Corp., 434 F.3d 810, 815 (6th Cir.2006) (expert

report was ‘unsworn and thus is hearsay, which may not be considered on a motion for summary

judgment’); Capobianco v. City of N.Y., 422 F.3d 47, 55 (2d Cir.2005) (stating that unsworn

physician's letters ‘generally are inadmissible hearsay that are an insufficient basis for opposing a

motion for summary judgment’); Garside v. Osco Drug, Inc., 895 F.2d 46, 50 (1st Cir.1990)

(‘Hearsay evidence, inadmissible at trial, cannot be considered on a motion for summary

judgment.’). Accordingly, this court should exclude the Hubbard Report from consideration at

summary judgment.

               b. The crux of the Hubbard Report is a legal conclusion.

        The terms “employee” and “independent contractor” are legal terms created by common

law and statute. The definitions of these phrases often vary from jurisdiction to jurisdiction and

from cause of action to cause of action within them. While there may be commonly accepted

definitions for “employee” and “independent contractor” in the fields of economics or business,

Massachusetts has its own specific definition of the terms under its wage act, separate and apart

from the common law. This despite MBTI’s statements implying that Hubbard has somehow

defined these terms from an economic, and not legal, perspective. 4 But it is simply irrelevant




4
 E.g. “IV. FROM AN ECONOMIC PERSPECTIVE, THE PLAINTIFFS ARE INDEPENDENT
CONTRACTORS, NOT EMPLOYEES.” Hubbard Report, Docket #110.29, pg. 15.”


                                                 7
         Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 8 of 12




whether he disagrees with the Massachusetts test, or thinks the court should apply economic

analysis to the problem. The trier of fact must apply the test set forth in the statute, section 148B,

not in the economic literature. Thus “[g]enerally, where the evidence is not in conflict or the

facts are admitted, the question of whether a person is an employee or an independent contractor

is a matter of law to be decided by the court.” Bostic v. Connor, 524 N.E.2d 881, 884 (1988).

Hubbard is clearly engaged throughout the report in defining legal terms, no matter that he fails

to cite a single case to support his determinations.

        Under the federal rules of evidence, expert testimony may only be admitted if it is of use

to the factfinder, which legal interpretation is not. FRE 702(a), In re Fedex Ground Package Sys.,

Inc. Employment Practices Litig., No. 3:05-MD-527 RM, 2010 WL 1838400, at *4 (N.D. Ind.

May 4, 2010), Quoting RLJCS Enter. Inc. v. Prof. Benefit Trust Multiple Employer Welfare

Benefit Plan and Trust, (487 F.3d 494, 498 (7th Cir.2007). (“Legal arguments are costly enough

without being the subjects of experts’ depositions… [i]f specialized knowledge…would assist

the judge, the holders of that knowledge can help counsel write the briefs and present oral

argument.”). Following this logic, the court in In re FedEx held that an expert’s testimony

concerning FedEx delivery drivers’ independent contractor status was legal interpretation and

therefore inadmissible. (“[I]nterpretation of the law on independent contractor status and

conclusion that FedEx drivers aren't employees isn’t a proper subject for expert testimony.” In re

“Neither the facts that Plaintiffs cite in support of their claim, nor the evidence from deposition testimony or
otherwise, supports Plaintiffs’ position that Plaintiffs are Employees of BTMI.” Hubbard Report, Docket #110.29,
pg. 5.

“Employees typically have none of these rights. Contractors typically do.” Hubbard Report, Docket #110.29, pg. 14.

“The fact that work is monitored and assessed and that there can be consequences from such an assessment, does not
mean that work is completed by employees.” Hubbard Report, Docket #110.29, pg. 21.




                                                        8
        Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 9 of 12




FedEx, *4.). As the First Circuit has also held legal interpretations inadmissible as expert

evidence, this Court should therefore hold that the Hubbard Report has no place in the courtroom

to assist the judge under FRE 702. Nieves–Villanueva v. Soto–Rivera, 133 F.3d 92, 100 (1st

Cir.1997) (“Each courtroom comes equipped with a ‘legal expert,’ called a judge, and it is his or

her province alone to instruct the jury on the relevant legal standards.”) (citation and internal

quotation marks omitted).




               c. Hubbard largely supports his legal conclusions with evidentiary judgments

               that could be made by a layperson, not expert analysis.

       Importantly, while Hubbard is providing unneeded legal interpretation, Hubbard does not

provide substantive economic in a way that would distinguish him from a layperson examining

the facts, which this Circuit has held to be the “fundamental” question for whether to allow

expert testimony. (“The fundamental question that a court must answer in determining whether a

proposed expert's testimony will assist the trier of fact is ‘[w]hether the untrained layman would

be qualified to determine intelligently and to the best degree, the particular issue without

enlightenment from those having a specialized understanding of the subject matter involved.’”

United States v. Shay, 57 F.3d 126, 132 (1st Cir. 1995) (internal citations omitted)). This ruling

built upon previous Supreme Court precedent explicitly favoring excluding expert opinions

where lay interpretation of facts is possible. Salem v. United States Lines Co. 370 U.S. 31, 35

(1962). The court in Bostic held that the factual issues involved in determining independent

contractor status were categorically those that can be understood by lay fact finders. (“The jury

did not require any technical or specialized testimony by appellant's expert to understand the

distinctions between an employee and an independent contractor.” Id., at 886).

                                                  9
          Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 10 of 12




          As Bostic and the other cases cited demonstrate that an expert report on independent

contractor status is impermissible as legal interpretation and unnecessary to interpret the facts

involved, it has no place in the courtroom. The Plaintiffs therefore urge the Court to follow these

precedents and to exclude this report under FRE 702.

   III.      THE USE OF HUBBARD’S TESTIMONY CONCERNS AN ISSUE THAT IS
             LEGALLY IRRELEVANT TO THE LIABILTY QUESTION AT HAND AND
             THEREFORE SHOULD BE EXCLUDED UNDER FRE 702
          There is exactly one (1) mention of Hubbard, or his report, in MBTI’s memo in support

of its motion for summary judgment:

          “As Professor Hubbard observed, many requirements that Plaintiffs identify as
          indicative of control—making deliveries pursuant to daily manifests and within
          certain delivery windows, logging the completion of deliveries, or having a truck
          that meets certain specifications —constrain BTMI in “how it supplies services to
          Innovel” and in its selection of motor carriers that can meet Innovel’s
          requirements.” Summary Judgment Memo, Docket #111, pg. 18.
          But whether BTMI`s obligation to enforce customer requirements against the plaintiffs in

this case constitutes evidence of control under Prong A of Section 148B or not is actually a legal

question addressed by many courts and is otherwise irrelevant. As the Court correctly cited in its

ruling on MBTI’s motion to dismiss, a worker is an employee under Massachusetts law unless

they satisfy the first prong of the so-called “ABC Test,” that “the individual is free from control

and direction in connection with the performance of the service, both under his contract for the

performance of service and in fact.” Memorandum and Order, Docket no. 49, p. 5. Mass. Gen.

Laws ch. 149, § 148B(a).

          Other employers have similarly asked courts to disregard their substantial control over

Plaintiffs’ work, arguing that their control is necessary because of the unique nature of their

business or the requirements of their customers. Courts have flatly rejected these attempts to


                                                 10
       Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 11 of 12




justify or downplay an employers’ control over its workers. In Scantland v. Jeffry Knight, Inc.,

721 F.3d 1308 (11th Cir. 2013), the court held “the economic reality inquiry requires us to

examine the nature and degree of the alleged employer's control, not why the alleged employer

exercised such control. Business needs cannot immunize employers.” Id., 1316. In Molina v. S.

Florida Exp. Bankserv, Inc., 420 F. Supp. 2d 1276 (M.D. Fla. 2006) the court rejected the

defendant’s argument that “any monitoring it did was done at the behest of its customers” and

was therefore irrelevant to the analysis of employee status. Id. at 1284 n.24. The court observed

that “[t]he Defendant’s reasoning is circular. Any employer’s business is, in essence, directed by

the needs of its customers.” Id.; See also Hurst v. Buczek Enterprises, LLC, 2012 WL 1564733,

*14 (N.D. Cal. May 2, 2012) (rejecting the same argument because if accepted it “would indicate

that any worker who completes tasks that are geared toward implementing client requests would

become a contractor rather than an employee.”) The Court should likewise hold that the reason

MBTI exercises its control is irrelevant, and in so doing recognize the expert evidence at issue is

irrelevant and inadmissible.



                                         CONCLUSION

       For the foregoing reasons, Plaintiffs request that this Court grant its motion to strike the

report of Thomas N. Hubbard under FRCP 37(c)(1) and FRE 702 because the Defendant BTMI

failed to accurately respond to Plaintiffs’ interrogatory requesting the disclosure of expert

witnesses and because his testimony does not assist a trier of fact, but is instead an unsworn and

improper legal judgment on an irrelevant set of facts that a layperson could readily interpret if

they mattered. The Plaintiffs additionally request the court also order the Defendant BTMI to




                                                 11
       Case 1:16-cv-11205-PBS Document 116 Filed 10/26/18 Page 12 of 12




compensate the plaintiffs for all reasonable attorney fees and expenses incurred as a result of

their failure to timely disclose Hubbard as an intended expert witness.



                                                    Respectfully Submitted,

DATED: October 26, 2018                             MARCOS DaSILVA, et al., individually and
                                                    on behalf of all others similarly situated,

                                                    By their attorneys,


                                                      /s/ Harold L. Lichten
                                                    Harold L. Lichten BBO# 549689
                                                    Benjamin J. Weber BBO# 673736
                                                    LICHTEN & LISS-RIORDAN, P.C.
                                                    729 Boylston Street, Suite 2000
                                                    Boston, MA 02116
                                                    (617) 994 5800
                                                    hlichten@llrlaw.com
                                                    bweber@llrlaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, the foregoing document was filed

electronically through the ECF System and is available for viewing and downloading from the

ECF System, that it will be sent electronically to counsel of record identified as registered

participants on the Notice of Electronic Filing.



                                                        /s/ Harold L. Lichten
                                                        Attorney for Plaintiffs




                                                   12
